DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	1.	Claims 1, 5, 8-11, 13, 16, 22, 24-30, 39-41, 43, 44, 47, 50, 51, 54 and 55 as amended on July 17, 2019 are pending and under consideration. 
Information Disclosure Statement
2.	The information disclosure statement filed June 24, 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the lined-out information referred to therein has not been considered.
Specification
2.	The amendment filed July 17, 2019 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the incorporation by reference of the disclosure of Application No. 62/447,572.
MPEP 211.02 (a)(II) states:
When a benefit claim is submitted after the filing of an application, the reference to the prior application cannot include an incorporation by reference statement specifying of the prior application unless an incorporation by reference statement specifying of the prior application was presented upon filing of the application. See Dart Indus. v. Banner, 636 F.2d 684, 207 USPQ 273 (C.A.D.C. 1980). An incorporation by reference statement added after an application’s filing date is not effective because no new matter can be added to an application after its filing date (see 35 U.S.C. 132(a)).

Additionally,  MPEP 714.01(e) states :
A preliminary amendment filed with a submission to enter the national stage of an international application under35 U.S.C. 371 is not part of the original disclosure under 37 CFR 1.115(a) because it was not present on the international filing date accorded to the application under PCT Article 11. 

Thus, the incorporation by reference of the disclosure of Application No. 62/447,572 in the preliminary amendment is new matter.  Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1, 5, 8-11, 13, 16, 22, 24-30, 39-41, 43, 44, 47, 50, 51, 54 and 55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially depleted of alloreactive" in claims 1, 5, and incorporated by reference in the dependent claims is a relative term which renders claims 1, 5, 8-11, 13, 16, 22, 24-30, 39-41, 43, 44, 47, 50, 51, 54 and 55 indefinite.   Additionally, the terms “substantially depleted of CD4+ T cells” and “substantially depleted of CD56+ natural killer cells” in claim 9 are relative terms which also renders the claim indefinite. 
 The terms "substantially depleted of alloreactive", “substantially depleted of CD4+ T cells”, and “substantially depleted of CD56+ natural killer cells” are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Although the specification teaches at paragraph [0089] of the published application that “[t]he term "substantially depleted of alloreactivity" as used herein relates to the reduced activity (e.g. killing capability) of the CTLs against a recipient's antigen or antigens (e.g. cells) relative to transplantation of T cells which are not anti-third party CTLs”, given that substantially is generally used to mean a great or significant extent (see LEXICO (substantially https://www.lexico.com/en/definition/substantially, May 25, 2022), it is unclear at what point the level of alloreactivity would be considered substantially depleted.  Similarly, it is unclear at what point the levels of CD4+ T cells or CD56+ natural killer cells would be considered to be depleted. 

Section 2171 of the M.P.E.P. states

Two separate requirements are set forth in 35 U.S.C. 112(b) and pre-AIA  35 U.S.C. 112, second paragraph, namely that:

(A) the claims must set forth the subject matter that the inventor or a joint inventor regards as the invention; and 

(B) the claims must particularly point out and distinctly define the metes and bounds of the subject matter to be protected by the patent grant. 

The first requirement is a subjective one because it is dependent on what the inventor or a joint inventor for a patent regards as his or her invention. Note that although pre-AIA  35 U.S.C. 112, second paragraph, uses the phrase "which applicant regards as his invention," pre-AIA  37 CFR 1.41(a) provides that a patent is applied for in the name or names of the actual inventor or inventors. 

The second requirement is an objective one because it is not dependent on the views of applicant or any particular individual, but is evaluated in the context of whether the claim is definite — i.e., whether the scope of the claim is clear to a hypothetical person possessing the ordinary level of skill in the pertinent art.

In the instant case of "substantially depleted of alloreactivity" “substantially depleted of CD4+ T cells”, and “substantially depleted of CD56+ natural killer cells”, one of skill in the art could find representative examples in the art which have been defined in such terms, however, it is unclear at what point one of skill in the art would be infringing on the claims without limitations as to the metes and bounds of "substantially depleted of alloreactivity", “substantially depleted of CD4+ T cells”, and “substantially depleted of CD56+ natural killer cells”  and the amount of deviation acceptable under said limitations.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


4.	Claim(s) 1, 5, 8-11, 13, 16, 24-30, and 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davies et al. (Cancer Res. May 15, 2010 70 (10): 3916-3924), “Davies” evidenced by Singh et al. (Cancer Res. April 15, 2008 68(8): 2961-2971), “Singh”.
Davies teaches alloanergization of CD19 CAR directed T cells by allostimulation and concomitant blockade of CD28 mediated co-stimulation.  See Abstract and Figure 1.  
Davies teaches alloanergization of CD19-CAR T cells resulted in efficient and selective reduction of allo-responses in both CD4+ and CD8+ T cells.  See Abstract. 
Davies teaches that the alloanergization of CD19-CAR T cells would have limited capacity to mediate graft-versus host disease, i.e. they would be tolerance inducing. See Abstract and Discussion. 
Davies teaches that the CD19-CAR T cell population contained CD28neg CD95+ effector memory T cell (TEM) population, which do not have a central memory cell (TCM) phenotype and are substantially depleted of CD4+ T cells and CD56+ natural killer cells. See p. 3919-Phenotypic characteristics of CD19-CAR cells after alloanergization and Figure 4A.
It is noted that paragraph [0080] of the published application the specification teaches that “[a]s used herein, the term "isolated cell" refers to a cell which has been separated from its natural environment (e.g. from a tissue e.g. from a human body).”  Thus, the CD19-CAR TEM cell population is isolated. 
Davies teaches that the CD19RCD28 CAR transposon polynucleotide vector was used to transduce the cytotoxic T cells.  See p. 3916-Plasmids and Generation of CD19-CAR cells and Figure 1. 
The CD19RCD28 CAR of Davies comprises a scFv (CD19R) antibody antigen binding domain with a CD3 activation domain and a CD28 co-stimulatory domain.  See Davies-reference 18- Singh p. 2961-1st and 2nd paragraph of introduction, p. 2962-Plasmids and  Figure 1.  
Davies teaches that CD19 is expressed on normal B cells and B cell malignancies.  See p. 3915-3rd paragraph. 
Regarding claims 24-30, product claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  See MPEP 2113 (I). Thus, the CD19-CAR TEM cell population anticipates claims 24-30.
	
	5.	Claim(s) 1, 5, 8-11, 13, 16, 24-30, 39-41, 43, 44, 47, 50,  54 and 55 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Pat. No.  10,370,452 (Themeli et al. Aug. 6, 2019,  filed Oct. 2, 2015), “Themeli”.
	Themeli teaches a population of T cells that are produced by in vitro differentiation of a pluripotent stem cell, wherein (i) the pluripotent stem cell expresses a chimeric antigen receptor (CAR), and (ii) the population of T cells comprises a T cell exhibiting a CD45RA+ CD27− CD28 − CCR7−  CD62L− phenotype, which is an effector memory cell phenotype (TEMRA).  See claims 1, 16, and 42 and column 70-lines 35-45.  Thus, the TEMRA CAR-T cells do not have a central memory cell (TCM) phenotype and are substantially depleted of CD4+ T cells and CD56+ natural killer cells.
	Themeli teaches that the T-cells do not express a rearranged T cell receptor or has the T cell receptor knocked out to reduce alloreactivity and prevent induction of graft vs host symptoms in an allogeneic host.  See claim 27 and column 74-lines 35-62.  Themeli also teaches that knocking out HLA cell surface receptors in the cells to reduce alloreactivity and prevent induction of graft vs host symptoms in an allogeneic host.  See column 74-lines 35-62.  Thus, the TEMRA T-cells would be tolerance inducing and have substantially reduced alloreactivity. 
	Themeli teaches transducing the pluripotent stem cells with nucleic acid expression vectors to express the CAR.  See column 2-lines 48-60,  column 5-lines 20-55 and claims 90-95.
	Themeli teaches the CAR comprises an antibody based  scFv for the antigen binding domain.  See column 3- lines 17-24 and claim 7.  
	Themeli teaches the CAR can comprise a CD3 activation domain and a CD28, 4-1BB OX40, or ICOS co-stimulatory domain.  .  See column 3-lines 30-37 and claims 7-11.  
Themeli teaches that  the CAR targets tumor antigens like CD19.  See paragraph bridging columns 3 and 4 and claims 5 and 6.
Regarding claims 24-30,  product claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  See MPEP 2113 (I). Thus, the TEMRA CAR-T cells anticipate claims 24-30.
Themeli teaches a pharmaceutical composition comprising the TEMRA CAR-T cells with a pharmaceutically active carrier .  See claim 63 and column 51-line 35 to claim 53-line 40. 
Themeli teaches tumor in a subject with the TEMRA CAR-T cells.  See claims 16-62 and columns 53-57.  
Themeli teaches treating solid tumors like breast cancer and colon carcinoma and hematological malignancies like leukemias and lymphomas.  See claim 53 and paragraph bridging columns 54-55. 
Themeli teaches using allogeneic, non-syngeneic T cells in the method of cancer treatment.  See paragraph bridging columns 24-25 and column 47-lines 33-60. 
Themeli teaches administration of the CAR T cells with intravenous injection.  See column 51-lines 35-50. 
Themeli teaches treating a human subject.  See  claims 41 and 62 and column 54-lines 25-30. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 10,370,452 (Themeli et al. Aug. 6, 2019, filed Oct. 2, 2015), “Themeli” as applied to claims 1, 5, 8-11, 13, 16, 24-30, 39-41, 43, 44, 47, 50, 54 and 55 above, and further in view of US 2014/0120622 A1(Gregory et. al. May 1, 2014, IDS) “Gregory”.
Themeli teaches as set forth above. 
Themeli  does not teach further genetically modifying the CAR-T cells to repress expression of at least one endogenous immunological checkpoint gene.  
Gregory teaches methods and compositions for modifying T-cells in which PD1 and/or CTLA-4 is repressed and/or inactivated using fusion proteins such as artificial transcription factors and nucleases. See entire document; see abstract.  Gregory teaches CARs are molecules designed to target immune cells to specific molecular targets expressed on cell surfaces, and as useful as it is to develop a technology that will cause a T-cell to re-direct its attention to specific cells such as cancer cells, there remains the issue that these target cells often express PD-1 ligand.  See ¶¶ [0006-0008].  As such, the PD1-PD-L1/PD-L2 interaction enables the tumor to escape action by the CAR-targeted T-cell by deactivating the T-cells and increasing apoptosis and cell exhaustion, which creates a need for the CAR-T cells to express PD1 and/or CTLA4 modulators in order to prevent the CAR-T from being inactivated by the host when used in adoptive therapy. See ¶¶ [0009-0010].  
Gregory teaches repressors, for example CRISPR/Cas-, zinc finger- and TALE-based fusion proteins for inactivation of PD1 and/or CTLA-4, optionally in combination with engineered chimeric antigen receptors (CARs) and/or engineered T-cell receptors (TCRs), to prevent or reduce T-cell inhibition.  See  ¶¶ [0010-0016, 0021] and Examples 1-4.  
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Themeli and Gregory to modify the TEMRA CAR-T cells of  Themeli  in order to render the CAR-T cells more suitable for adoptive T cell therapy by engineering them to express repressors that repress expression of  with PD-1 and/or CTLA-4.  One would have been motivated to do so, given the suggestion by Gregory that engineering CAR-T cells to express inhibitors of PD-1 and/or CTLA-4 would be desirable to prevent silencing of these T cells.  Thus, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was filed.

6.	Claim 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No.  10,370,452 (Themeli et al. Aug. 6, 2019,  filed Oct. 2, 2019), “Themeli” as applied to claims 1, 5, 8-11, 13, 16, 24-30, 39-41, 43, 44, 47, 50,  54 and 55 above, and further in view of US 2016/0346326 A1 (Bot et al. Dec. 1, 2016), “Bot”.
Themeli teaches as set forth above. 
Themeli does not teach conditioning the subject under sublethal, lethal or supra-lethal conditioning protocol prior to said administering.
Bot teaches the invention relates to a method of improving the efficacy of a T cell therapy, including an engineered CAR T cell therapy, by first administering to a patient in need of the T cell therapy a conditioning chemotherapy regimen comprising cyclophosphamide and fludarabine. See abstract and ¶¶ [0003, 0008-0021] and Examples 1-4. 
Bot teaches administering sublethal does reduce the number of endogenous lymphocytes. See ¶¶ [0008-0021 and 41] and Examples 1-5. 
Bot teaches conditioning with cyclophosphamide and fludarabine modifies the immune environment through induction of molecules that can favor the homeostatic expansion, activation and trafficking of T cells.  See ¶  [0289].
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Themeli and Bot to modify the treatment of Themeli and use the conditioning protocols of Bot because Bot teaches that the conditioning protocols improve the efficacy of a T cell therapy.  Given the benefits of the conditioning protocol of Bot one of skill in the art would have been motivated to use the conditioning protocols of Bot in combination with the treatment methods of Themeli.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claims 1, 5, 8-10, 24-30, 39-41, 43, 44, 47, 50, 51 and 55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-39 of U.S. Patent No. 10,751,368 B2 (Reinser et al. Aug. 25, 2020, IDS). 
The ‘368 claims are drawn to
1. A method of transplantation, the method comprising administering to a subject in need of transplantation of cells in suspension, a therapeutically effective amount of tolerance inducing anti-third party cytotoxic T-lymphocytes (CTLs), wherein said tolerance inducing anti-third party CTLs are generated by directing T-lymphocytes of a donor against a third party antigen or antigens, said tolerance inducing anti-third party CTLs being substantially depleted of T-lymphocytes capable of developing into alloreactive CTLs, and wherein said tolerance inducing anti-third party CTLs do not comprise cells having a central memory T-lymphocyte (Tcm) phenotype, wherein said cells in suspension comprise non-hematopoietic cells or hematopoietic cells which are not stem cells.
2. A method of treating a disease in a subject in need thereof, the method comprising: (a) administering to the subject a therapeutically effective amount of cells in suspension, wherein said cells in suspension comprise non-hematopoietic cells or hematopoietic cells which are not stem cells; and (b) administering to said subject a therapeutically effective amount of tolerance inducing anti-third party cytotoxic T-lymphocytes (CTLs), wherein said tolerance inducing anti-third party CTLs are generated by directing T-lymphocytes of a donor against a third party antigen or antigens, said tolerance inducing anti-third party CTLs being substantially depleted of T-lymphocytes capable of developing into alloreactive CTLs, and wherein said tolerance inducing anti-third party CTLs do not comprise cells having a central memory T-lymphocyte (Tcm) phenotype, thereby treating the disease.
3. The method of claim 2, wherein step (a) and step (b) are carried out concomitantly.
4. The method of claim 2, wherein step (b) is carried out prior to step (a).
5. The method of claim 1, further comprising administering said cells in suspension to the subject.
6. The method of claim 1, wherein said non-hematopoietic cells comprise differentiated cells, or progenitor or stem cells.
7. The method of claim 6, wherein said differentiated cells: are selected from the group consisting of pulmonary cells, pancreatic cells, nephric cells, hepatic cells, cardiac cells, brain cells, intestine cells, skin cells, spleen cells and ovarian cells; or are obtained from a fetal tissue; or are obtained from an adult tissue.
8. The method of claim 6, wherein said progenitor cells or stem cells are selected from the group consisting of mesenchymal stem cells, endothelial progenitor cells and epithelial progenitor cells.
9. The method of claim 1, wherein said hematopoietic cells which are not stem cells comprise a subpopulation of lymphatic cells or immune cells.
10. The method of claim 9, wherein said immune cells are selected from the group consisting of T cells, B cells, NK cells, NKT cells and dendritic cells (DCs).
11. The method of claim 10, wherein said T cells are selected from the group consisting of CD4+ T cells, CD8+ T cells, tumor infiltrating lymphocytes (TIL) and tumor-associated lymphocytes (TALs).
12. The method of claim 1, wherein said non-hematopoietic cells or hematopoietic cells which are not stem cells are genetically modified.
13. The method of claim 12, wherein said genetically modified cells comprise genetically modified immune cells.
14. The method of claim 13, wherein said immune cells express a chimeric antigen receptor (CAR) or a modified T cell receptor (TCR).
15. The method of claim 14, wherein said immune cells are T cells.
16. The method of claim 1, wherein said administering to said subject a therapeutically effective amount of said tolerance inducing anti-third party CTLs, is effected at least twice.
17. The method of claim 8, wherein: when the progenitor cells are mesenchymal stem cells the disease is a medical condition selected from the group consisting of a cosmetic condition, a tissue or organ damage, an orthopedic condition, a neural condition, a heart disease or condition, a diabetes, a deafness, a Crohn's disease, an autoimmune disorder, a leukemia, a cancer, a sickle cell disease, an amyotrophic lateral sclerosis and a metabolic disorders; or when the progenitor cells are endothelial progenitor cells the disease is a medical condition selected from the group consisting of a bone disease, a bone damage, a cardiovascular disease, a cardiovascular injury, an ischemic disease, an ischemic injury, a vascular disease, a sickle cell disease, an atherosclerosis, a diabetes and an autoimmune disorder; or when the progenitor cells are epithelial progenitor cells the disease is a medical condition selected from the group consisting of a ulcer, an inflammatory bowel disease (IBD), a Crohn's disease, an ulcerative colitis, an Alzheimer's disease, a wound healing defect, a cancer, a chronic obstructive pulmonary disease (COPD), a pulmonary fibrosis, an idiopatic pulmonary fibrosis, a pulmonary hypertension, a lung cancer, a sarcoidosis, an acute lung injury (adult respiratory distress syndrome), a respiratory distress syndrome of prematurity, a chronic lung disease of prematurity (bronchopulmonary dysplasia), a surfactant protein B deficiency, a congenital diaphragmatic hernia, a pulmonary alveolar proteinosis, a pulmonary hypoplasia, a lung injury and a corneal degeneration.
18. The method of claim 9, wherein when the hematopoietic cells which are not stem cells comprise immune cells the disease is a medical condition selected from the group consisting of a malignancy, an autoimmune disease and an infectious disease.
19. The method of claim 1, wherein said non-hematopoietic cells or hematopoietic cells which are not stem cells are non-syngeneic with the subject.
20. The method of claim 1, wherein said non-hematopoietic cells or hematopoietic cells which are not stem cells and said tolerance inducing anti-third party CTLs are obtained from the same donor.
21. The method of claim 1, wherein said tolerance inducing anti-third party CTLs are non-syngeneic with the subject.
22. The method of claim 1, wherein said cells having a Tcm phenotype: are capable of homing to the lymph nodes following transplantation; and/or comprise a CD3+, CD8+, CD62L+, CD45RA−, CD45RO+ signature.
23. The method of claim 1, wherein said tolerance inducing anti-third party CTLs are substantially depleted of CD4+ T cells and/or CD56+ natural killer cells.
24. The method of claim 1, wherein said tolerance inducing anti-third party CTLs comprise a CD3+ CD8+ phenotype.
25. The method of claim 1, wherein depletion of said T-lymphocytes capable of developing into said alloreactive CTLs is effected by deprivation of a factor which is (i) required for CTL maturation; and (ii) secreted by maturing CTLs.
26. The method of claim 25, wherein said deprivation of a factor is effected for 3-10 days.
27. The method of claim 25, wherein said factor is a cytokine.
28. The method of claim 27, wherein said cytokine is IL-2.
29. The method of claim 1, wherein said tolerance inducing anti-third party CTLs being substantially depleted of T-lymphocytes capable of developing into alloreactive CTLs are generated by a method comprising: (a) directing T-lymphocytes of a donor against a third party antigen or antigens in a culture deprived of IL-2 so as to deplete alloreactive CTLs; and (b) contacting said CTLs of step (a) with a third party antigen or antigens in the presence of IL-2 so as to allow enrichment of said tolerance inducing anti-third party CTLs.
30. The method of claim 29, further comprising depleting CD4+ T cells and/or CD56+ natural killer cells following step (a) and prior to step (b).
31. The method of claim 29, further comprising selecting for CD8+ T cells following step (a) and prior to step (b).
32. The method of claim 1, wherein depletion of T-lymphocytes capable of developing into said alloreactive CTLs is effected by affinity labeling followed by label based separation.
33. The method of claim 1, wherein depletion of T-lymphocytes capable of developing into alloreactive CTLs is effected by affinity purification.
34. The method of claim 1, further comprising conditioning the subject under sublethal, lethal or supralethal conditioning protocol prior to said administering.
35. The method of claim 34, wherein said sublethal, lethal or supralethal conditioning is selected from the group consisting of a total body irradiation (TBI), a partial body irradiation, a myeloablative conditioning, a non-myeloablative conditioning, a co-stimulatory blockade, a chemotherapeutic agent and an antibody immunotherapy.
36. The method of claim 1, wherein said subject is a human subject.
37. The method of claim 1, wherein said third party antigen or antigens comprise dendritic cells.
38. The method of claim 1, wherein said third party antigen or antigens is selected from the group consisting of third-party cells, a cell antigen, a viral antigen, a bacterial antigen, a protein extract, a purified protein and a synthetic peptide presented by autologous presenting cells, non-autologous presenting cells or on an artificial vehicle or on artificial antigen presenting cells.
39. The method of claim 38, wherein said third party cells are stimulatory cells selected from the group consisting of cells purified from peripheral blood lymphocytes, spleen or lymph nodes, cytokine-mobilized PBLs, in vitro expanded antigen-presenting cells (APC), in vitro expanded dendritic cells and artificial antigen presenting cells.

Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to isolate the claimed tolerance inducing anti-third party, non-TCM CTLs and transduce the CTLs with nucleic acids encoding  the claimed a chimeric antigen receptor (CAR) or a modified T cell receptor (TCR) and place them in a pharmaceutical composition with pharmaceutically active carrier so that the modified CTLs could be used for treatment of diseases like lung cancer and leukemia as claimed.

8.	Claims 11. 13, 16, and 54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-39 of U.S. Patent No. 10,751,368 B2 (Reinser et al. Aug. 25, 2020, IDS) as applied to claims 1, 5, 8-10, 24-30, 39-41, 43, 44, 47, 50, and 55 in further view of  over US Pat. No. 10,370,452 (Themeli et al. Aug. 6, 2019, filed Oct. 2, 2015), “Themeli”. 
The ‘368 claims teach as set forth above, but do not specifically teach the structure of the CARs antigen binding domain, signaling domains, or target, or the route of administration of the CAR-CTLs. 
Themeli teaches as set forth above. 
In particular, Themeli teaches the CAR comprises an antibody based  scFv for the antigen binding domain.  See column 3- lines 17-24 and claim 7.  
	Themeli teaches the CAR can comprise a CD3 activation domain and a CD28, 4-1BB OX40, or ICOS co-stimulatory domain.  .  See column 3-lines 30-37 and claims 7-11.  
Themeli teaches that  the CAR targets tumor antigens like CD19.  See paragraph bridging columns 3 and 4 and claims 5 and 6.
Themeli teaches a pharmaceutical composition comprising the TEMRA CAR-T cells with a pharmaceutically active carrier .  See claim 63 and column 51-line 35 to claim 53-line 40. 
Themeli teaches treating solid tumors like breast cancer and colon carcinoma and hematological malignancies like leukemias and lymphomas.  See claim 53 and paragraph bridging columns 54-55. 
Themeli teaches administration of the CAR T cells with intravenous injection.  See column 51-lines 35-50. 
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of  the ‘368 claims and Themeli and transduce the CTLs of the ‘368 claims with the cancer targeting CAR vectors of Themeli because Themeli teaches that the CARs are useful for the treatment of cancer.  One of skill in the art could have administered the CAR-CTLs with the methods taught by Themeli, such as by intravenous administration. 

9.	Claim 22 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-39 of U.S. Patent No. 10,751,368 B2 (Reinser et al. Aug. 25, 2020, IDS) as applied to claims 1, 5, 8-10, 24-30, 39-41, 43, 44, 47, 50, and 55 and further in view of US 2014/0120622 A1(Gregory et. al. May 1, 2014, IDS) “Gregory”.
The ‘368 claims teach as set forth above, but does not teach further genetically modifying the CAR-T cells to repress expression of at least one endogenous immunological checkpoint gene.  
Gregory teaches as set forth above  
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of the ‘368 claims and Gregory to modify the CAR-CTLs of  the ‘368 claims  in order to render the CAR-CTLs more suitable for adoptive T cell therapy by engineering them to express repressors that repress expression of  with PD-1 and/or CTLA-4.  One would have been motivated to do so, given the suggestion by Gregory that engineering CAR-T cells to express inhibitors of PD-1 and/or CTLA-4 would be desirable to prevent silencing of these T cells.

Conclusion
10.	No claims allowed.  
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031. The examiner can normally be reached M-F 8:30-5:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER J REDDIG/            Primary Examiner, Art Unit 1642